DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-6 and 8-20 are pending. Claim 9 is amended. Claims 10-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention. 
Response to Amendments/Arguments 
Applicant's amendments and arguments filed 10/13/2021 with respect to the rejection of present claims 1-2, 4-6 and 8-9 under 35 U.S.C. 102 (a)(1) as being anticipated by Hayden et al. (US 2016/0348642; “Hayden”) have been fully considered but they are not found persuasive for at least the following reasons. 
Applicant contends that Hayden does not teach the inclusion of one or more composite plies covering a seam where the two or more cured composite components have been previously bonded together because the fibres 40 are aligned to extend outwardly from each of the skin element 15/16, and then be trimmed, as such the fibre 40 will necessarily be exposed externally (remarks, page 6, last para to page 7 first paragraph). 
In response, Applicant's arguments have been carefully studied and fully considered, but they are not found persuasive. The examiner does not agree with applicant’s characteristic of Hayden. In the present case, it is noted that Hayden 

    PNG
    media_image1.png
    288
    712
    media_image1.png
    Greyscale

 The examiner agrees with applicant that the edges of the fibres 40 are exposed externally (remarks, page 7, first para). However, such is not a teaching or reasoning that the fibres 40 of Hayden cannot be construed to be one or more composite plies covering a seam, contrary to applicant’s assertion (remarks, page 7, first para).  
As shown in the above annotated Fig. 10 of Hayden, the composite plies/fibres 40 clearly cover the seam where the two cured composite components 15/16 are bonded together (i.e., the edge of the bonded fibres 40 at the cut line is outward the seam of composite components 15/16), and meeting the claimed limitations. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hayden et al. (US 2016/0348642; “Hayden”). 
Regarding claims 1 and 8-9, Hayden teaches a device (the turbine blade of Hayden, Fig. 4 (b) and 5, para [0039] [0045] [0051]), comprising: 
 - two or more cured composite components each having a component outer surface (segment pieces 15, 16, para [0045], Fig. 4(b)), the composite component parts (15, 16) bonded together to form a composite structure (see Fig. 5, para [0044]-[0048], [0051]) in which the component outer surface of each component (15, 16) forms at least a portion of an overall outer surface of the composite structure (see Fig. 5, para [0044]-[0045], [0051]);
 - wherein each of the cured composite component (15, 16) do not have a tubular shape
- one or more composite plies covering a seam where the two or more cured composite components have been previously bonded together (para [0021], Hayden teaches bringing the mould halves together and curing, so the first and the second composite components 15/16 are bonded/fused together, the trailing edge seam/joint that is formed in the region 42; thereafter, at para [0054], Fig. 10, Hayden teaches the further inclusion of composite plies/fibres 40 covering the outer surface of the two cured composite components 15/16 which includes the seam where the two or more cured composite components 15/16 are bonded together, and such configuration meets the claimed limitations of instant claims 1 and 8). 

    PNG
    media_image2.png
    241
    777
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    823
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    702
    media_image4.png
    Greyscale

Further, in the present case, it is noted that claims 1, 8 and 9 contain process limitations with regards to the process stage/steps of when the composite plies are provided to wrap around composite components, i.e., covering a seam where the two or more cured composite components have been previously bonded together as in claim 1, and/or wrapped around the two or more cured composite components after they have been bonded together as in claim 8, and/or while the cured composite components are cured using an adhesive agent as in claim 9. It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant composite. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.
Regarding claim 2, Hayden teaches its composite structure forms a spar for an aerodynamic component (Fig. 1(a), para [0039]-[0040]). 
Regarding claim 4, in the device of Hayden, each of the cured composite  components further comprise an aerodynamic component configured to be bonded to another of the cured composite components (see Fig. 1(a), Fig 1(b), para [0039]-[0042], each one of the segment pieces 7 is considered as an aerodynamic component, of which segment pieces 7 are bonded to one another of the cured components), and wherein at least one axial edge has a sloped shape (the device of Hayden as shown in Fig.  1(b) includes axial edge has a sloped shape, and is considered as meeting the claimed limitations). 

    PNG
    media_image5.png
    457
    722
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    404
    653
    media_image6.png
    Greyscale

Regarding claim 5, Hayden further teaches it is known in the art to include an adhesive agent on the at least one axial edge for bonding the two cured composite components (para [0050]). 
Regarding claim 6, Hayden teaches each of the cured composite components (15, 16) comprise at least one axial edge configured to be bonded to another of the cured composite components (see Fig. 4(b), and Fig. 1(b), segment pieces 15, 16, each includes axial edge, and is bonded to the adjacent cured segment piece, para [0045] [0046]), and one or more fasteners attaching the axial edges of at least two cured composite components (Fig. 4(b), i.e., the segment piece 14 attaching the adjacent . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayden as applied to claim 1 above, and further in view of Barriere (US 6,264,877).
The limitations of claim 1 are taught by Hayden as discussed above. 
Regarding claim 3, Hayden teaches its composite components are of suitable composite material (para [0021]), but does not specifically teach using carbon or fiberglass composite materials, as instantly claimed. 
In the same field composite turbine blade, Barriere teaches a turbine blade including two cured composite components bonded together to form the composite structure (col. 3, lines 22-39). Barriere teaches fiberglass composite materials is among the suitable composite materials for making composite turbine blade (col. 3, lines 32-39).
It would have been obvious to one of ordinary skill in the art to modify the device of Hayden, to select suitable materials for its composite components, such as fiberglass composite materials as taught by Barriere as being suitable composite materials for making composite turbine blade (col. 3, lines 32-39), which would have predictably arrived at a satisfactory device that is the same as instantly claimed.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YAN LAN/           Primary Examiner, Art Unit 1782